It is 
my great pleasure to endorse the warm congratulations 
extended to Mr. Sam Kutesa on his election to the 
responsible post of President of the General Assembly 
at its sixty-ninth session. I take this opportunity to 
express gratitude to Mr. John Ashe for his important 
contribution to the work of the General Assembly at its 
prior session.

My delegation shares the determination to 
eradicate hunger and poverty and to promote progress 
in elaborating the post-2015 development agenda. 
In our view, the post-2015 development agenda must 
be based on the foundation of the development goals 
formulated in the Millennium Declaration (resolution 
55/2) and envisage ways and means of responding to the 
challenges of a new generation.

The main goal of the post-2015 development agenda 
should be the eradication of poverty and inequality, 
as well as promoting sustainable development based 
on balanced consideration of social, economic and 
environmental factors. The sustainable development 
goals, based on the three pillars of sustainable 
development, the Rio de Janeiro principles and national 
specificities and priorities, should serve as the key 
components of the post-2015 development agenda. In 
that respect, we support the recommendations of the 
Open Working Group on Sustainable Development 
Goals. Experience has shown that a goal can be 
achieved only if specific plans are complemented by 
the development of effective mechanisms for its review 
and implementation. Our hope is that this forum will 
become an important venue for ongoing dialogue 
and review of the implementation of the sustainable 
development goals.

Addressing issues concerning the financing 
of sustainable development efforts is equally 
important in achieving sustainable development. 
Global partnerships for development based on the 
Millennium Declaration have contributed to a certain 
extent towards the achievement of a number of the 
Millennium Development Goals (MDGs). However, 
gaps and flaws in global partnerships continue to cause 
additional difficulties on the path towards full and 
timely implementation of the MDGs.

We consider it necessary to strengthen and expand 
global partnerships in accordance with previous 
commitments. On that basis, new global partnerships 
should be established for the benefit of sustainable 
development, which will become the key element of the 
global system of promoting and advancing sustainable 
development. In that regard, we note the key importance 
of the recommendations of the Intergovernmental 
Committee of Experts on Sustainable Development 
Financing, the intergovernmental process tasked with 
discussing proposals to establish a United Nations 
mechanism to promote development and technology 
transfer.

Tajikistan has consistently strengthened its efforts 
to achieve the MDGs. Extra measures have been 
undertaken to create a favourable investment climate, 
including a balanced budget policy, diversifying the 
economy and increasing employment opportunities.
The National Development Strategy of the Republic of 
Tajikistan up to 2015 is a road map for the Government 
to achieve sustainable economic growth, to provide the 
population with better access to basic social services 
and to reduce poverty.

As a result of such measures to ensure economic 
growth, in recent years we have managed to significantly 
reduce the level of poverty in the country. As a United 
Nations pilot country for the achievement of the 
Millennium Development Goals, we plan to carry out 
a comprehensive review of the implementation of those 
Goals in Tajikistan in 2015. The lessons learned from 
the implementation of the MDGs will be taken into 
account during the development of a new programme of 
sustainable development for the period up to 2030. We 
are willing to closely cooperate in a transparent way 
with United Nations agencies and programmes, partner 
countries and other relevant organizations.

As members may be aware, on 22 March 2005, 
in New York, we saw the launch of the International 
Decade for Action, “Water for Life”, 2005-2015, which 
promoted the coordinated implementation of the MDGs. 
The International Decade provided a strong impetus 
for various initiatives and efforts at different levels to 
promote access to safe drinking water and sanitation, to 
advance the integrated management of water resources, 
to strengthen and expand water cooperation and to raise 
awareness of water-related challenges.

At the same time, global climate change, increasing 
economic growth, higher population levels, the 
degradation of water sources and the deteriorating 
quality of water resources present the international 
community with additional extensive challenges. The 
reduction in water resources as a result of climate 
change may impede the achievement of sustainable 
development and aggravate the situation, in particular 
in arid and semi-arid regions, which continue to 
experience the greatest water shortages.

The International Year of Water Cooperation, 
which took place last year in the context of promoting 
the International Decade of Action, “Water for Life”, 
2005-2015, underscored the need for water resources 
management to be regulated on the basis of the 
principle of joint development, which provides for a 
broad framework for the harmonization of interests 
and the strengthening of mutual trust in addressing 
water issues. On the basis of the principle of joint 
development, water resources management could ensure 
the sustainable management of water resources, which 
is a key component of sustainable development. In that 
regard, we propose conducting a comprehensive review 
of the implementation of the International Decade 
of Action, “Water for Life”, 2005-2015, and jointly 
developing specific recommendations to strengthen 
and revitalize the United Nations water agenda.

We believe access to modern and affordable energy 
services to be a key priority for achieving sustainable 
development. Tajikistan continues to consistently and 
comprehensively develop its energy potential, focusing 
on the integrated development of renewable sources. 
In addition to the construction of small- and medium-
scale hydropower plants, larger regional projects are 
being developed. We are also exploring opportunities 
for the use of wind and solar energy. Through such 
projects, Tajikistan is significantly and specifically 
contributing to the reduction of harmful emissions 
and to the establishment of a solid foundation for 
sustainable development. I would like to take this 
opportunity to underscore that all those projects are 
being implemented in a transparent way, with due 
consideration for the social, economic and ecological 
aspects of the sustainable development of the country 
and the entire region.

Tajikistan supports the holding of the Ten-Year 
Review Conference on the Implementation of the 
Almaty Programme of Action on 3 to 5 November 
in Vienna. We believe that the new programme of 
action for the landlocked least developed countries 
will provide additional opportunities for the further 


integration of such countries into the world economy. 
We should support and encourage as much as possible 
way the efforts of that group of countries to expand 
and to improve transport and energy infrastructure, the 
diversification of the economy and the streamlining of 
regional and interregional connectivity.

While the Organization’s transformative agenda 
provides unique opportunities, unfortunately, it also 
tends to strengthen the interlinkage between today’s 
threats and challenges. It is in the common interests of 
Member States to consistently implement the United 
Nations Global Counter-Terrorism Strategy and to 
effectively counter terrorism in all its forms and 
manifestations, including the use of the Internet for the 
purpose of terror.

Illicit drug production and drug trafficking are 
also serious global issues. In recent decades, Tajikistan 
has gained extensive experience in combating drug 
trafficking. Under the country’s President, the Drug 
Control Agency has been functioning successfully for 
15 years. We have been actively strengthening counter-
narcotics cooperation with neighbouring States, 
including within regional organizations. At the initiative 
of the President of the Republic of Tajikistan, Emomali 
Rahmon, Dushanbe will host a regional anti-narcotics 
conference in 2015, a year before the special session of 
the General Assembly on the world drug problem. The 
proposals of the conference participants will jointly 
help to develop a new international counter-narcotics 
policy. We look forward to the support of the United 
Nations, relevant States and international organizations 
for that conference.

In that regard, we attach great significance to 
coordinated and joint efforts with Afghanistan in 
combating drugs, as well as on other issues. The 
friendly Islamic State of Afghanistan is facing new 
challenges and expects the appropriate support from 
the international community. We are convinced that 
the fraternal Afghan people, with the support of the 
community of nations, will be able to successfully 
address the difficulties facing them. We believe that, 
in the current circumstances, the United Nations must 
take the lead in coordinating international efforts for 
the resolution of the question of Afghanistan.

Tajikistan believes that Afghanistan must be fully 
involved in the multifaceted regional cooperation 
process. It is critical to fully include Afghanistan 
in the multifaceted regional cooperation processes. 
The involvement of neighbouring countries in the 
development of Afghanistan, while taking into account 
the regional context in the post-conflict rehabilitation 
of the country, is key to the success of the ongoing 
efforts of the international community.

In our view, strengthening lasting peace and 
stability in conflict and post-conflict situations 
requires genuine assistance in addressing economic 
and social issues and support for efforts to restore 
effective Government institutions and a sustainable 
basis for long-term development. The regional 
multilateral structures must actively participate in 
strengthening security and stability, in implementing 
large-scale infrastructure projects and programmes and 
in expanding constructive and concrete cooperation 
and interaction.

In early September, Dushanbe, the capital of 
Tajikistan, hosted the fourteenth summit of the Shanghai 
Cooperation Organization (SCO). The heads of the SCO 
member States called for the strengthening of regional 
cooperation, joint development and mutual prosperity. 
They adopted measures on the liberalization of trade 
and investment and the improvement of transport and 
communications systems and on ensuring food and 
energy security. They also addressed other urgent 
regional issues of fundamental interest to our people.

In conclusion, I would like to stress that it is 
impossible to resolve the issues facing the General 
Assembly without strengthening, reforming, 
rationalizing and updating the entire United Nations 
system. Comprehensive reform of the United Nations 
should contribute to its strengthening and the 
enhancement of its capacity to respond to the latest 
developments in the world in a timely and adequate 
manner and to meet modern challenges and counteract 
modern threats. The current Assembly session provides 
a unique opportunity for the search of joint coordinated 
ways of addressing pressing issues, which we need take 
full advantage of.
